Citation Nr: 9934696	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1954 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The evidence of record indicates that the appellant 
currently has bilateral hearing loss.

2.  The appellant alleges that his inservice duties, which 
involved working around a firing range, exposed him to 
significant acoustic trauma.  

3.  A medical treatment report, dated June 1999, is 
suggestive of a relationship between the appellant's current 
hearing loss disorder and his active duty service.

4.  The appellant has present a plausible claim for service 
connection for bilateral hearing loss.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the appellant contends that service connection 
is warranted for bilateral hearing loss.  Specifically, the 
appellant contends that he was exposed to acoustic trauma 
pursuant to his duties at the firing range during service.  
He claims that he has suffered from hearing loss since that 
time. See Savage, 10 Vet. App. at 495.  In June 1999, a 
treatment summary letter was received from J. Hays, M.D.  In 
his letter, Dr. Hays noted that he had treated the appellant 
intermittently since 1966 for hearing problems and that the 
appellant gave him a history of inservice noise exposure.  
Dr. Hays also indicated in his letter that the appellant has 
developed progressive sensory hearing loss, which is "[m]ost 
likely due to or aggravated by noise trauma."  Under these 
circumstances, the Board concludes that the appellant's claim 
for service connection for bilateral hearing loss is 
plausible, and hence well grounded.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
bilateral hearing loss is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court), has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  After a thorough review 
of the appellant's claims file, the Board concludes that an 
additional medical evaluation is necessary to make an 
informed decision in this matter.  Specifically, the Board 
concludes that a medical opinion is necessary in order to 
determine the relationship, if any, between the appellant's 
current hearing loss and his active duty service.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant should be scheduled for 
a VA audiological evaluation to determine 
the probable etiology of his current 
hearing loss.  It is imperative that the 
VA examiner take a detailed history of 
the appellant's exposure to acoustic 
trauma before, during and after service.  
The claims folder should be made 
available to the examiner for review in 
connection with his evaluation.  Based on 
a review of the case, including the 
appellant's service medical records and 
reports from previous audiological 
examinations in November 1966, December 
1966, April 1967, April 1981, December 
1985, July 1990, May 1992 and September 
1997, the examiner should offer an 
opinion on the following for both the 
left and right ears:

Whether it is at least as likely as 
not the appellant's current hearing 
loss was incurred due to acoustic 
trauma during his active duty 
military service from 1954 to 1958.

A complete rationale for this opinion must 
be provided.  The report of the 
examination should be associated with the 
appellant's claims folder.  The claims 
folder, including a copy of this remand 
must be reviewed by the examiner prior to 
the review of records.  The examining 
physician should provide complete 
rationale for all conclusions reached.  

2.  The RO must then review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

3.  The RO should then readjudicate the 
appellant's claim for service connection 
for bilateral hearing loss.  The 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


